56 F.3d 1532
312 U.S.App.D.C. 462
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Anthony L. GETER, Appellant.
No. 94-3100.
United States Court of Appeals, District of Columbia Circuit.
May 31, 1995.

Before:  SILBERMAN, SENTELLE, and HENDERSON, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia, the briefs filed by the parties, and on the parties' oral arguments presented on May 18, 1995.  The court has determined that the issues presented occasion no need for a published opinion.  See D.C.Cir.Rule 36(b).  On consideration thereof, it is


2
ORDERED AND ADJUDGED that the decision of the district court be affirmed.  The district court did not abuse its discretion in denying appellant's motion for a new trial.  Nor was the district court's finding that there was no actual bias against appellant clearly erroneous.  See United States v. North, 910 F.2d 843, 904-05 (D.C.Cir.1990).  Based on the record, the district court was not compelled to find that the jury foreperson harbored any actual bias against appellant.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41.